Title: To James Madison from James A. Buchanan and Others, 28 September 1814
From: Buchanan, James A.
To: Madison, James


        
          Washington Sepr. 28 1814
        
        The undersigned, a Sub Committee, deputed for the purpose by the Committee of Vigilance & Safety of Baltimore, respectfully beg leave to represent to the President of the United States;
        That the Inhabitants of the City & Precincts, immediately on being informed that the Enemy had received large reinforcements, assembled in their respective Wards, & appointed three Persons from each, who, together with the Mayor of the City, were authorised & required to aid in providing for the common defence, by executing such requisitions as the Military authority might make upon them.
        That from the day of their appointment until the present time, the Committee have been most actively & arduously employed, as will appear from the enclosed list of some of the services performed, but which list, being only made from the recollection of the Sub Committee, is of course imperfect.
        That a Committee of Accots. was appointed by the General Committee, to examine & pass all Claims; & that all the means which human prudence could suggest, were adopted to procure every article on the best terms. That, as much of the expenditure was incurred during the actual attack upon the City, it has, perhaps, not been practicable, to observe all the forms required to pass the Accounts through the proper Departments.
        That if there be any informality in the Accots. for expenditures; or if any of these expenditures be of themselves informal, the undersigned ask to be informed, whether expenses thus incurred under the requisitions of the Commanding General will be sanctioned by Government; or whether they must apply to Congress for relief?
        That the fall of Washington, increasing the probability of an attack on Balto., increased means of defence were deemed necessary; and these, requiring heavy expenditures of money, the Committee are constrained to apply to their Government. The Sub Committee are authorized to offer a loan to the United States, of a sum sufficient to cover the expenditures for the defence of Baltimore; with an understanding, that all sums expended, or to be expended, for this purpose, shall be defrayed therefrom, if made under the requisition or sanction of the Commanding General or other Person appointed by the United States; and, with the farther understanding, that such requisition or sanction, shall be deemed sufficient to legalize all expenditures.
        The Sub Committee are also instructed “to remonstrate against the removal of the Troops originally applied to the defence of Baltimore.” The Citizens of Baltimore had flattered themselves, that the impetuous

attack of the Enemy by Land & Water, had demonstrated the necessity of a large resisting force; and that, as his Fleet & Army can, as they recently have done, reach Baltimore from the Patuxent in a few Hours, their Government would not only have preserved unimpaired, but would have augmented the force for its defence.
        The Sub Committee have heard with great satisfaction from the Secy of War, that the Pennsylvania Troops which had been ordered to leave, are now ordered to return to Baltimore: A knowledge of this, relieves the Sub Committee from a part of their duty; & only, on this subject, leaves it necessary for them respectfully to solicit, that Commodore Rodgers with his force, & Genl Winder with the troops of his command, may also be stationed at Baltimore, until the danger with which that City is menaced, shall be removed or diminished. The Enemy can, in a very few Hours, from any position above Patowmack, reach & attack Baltimore. Notice of their approach, cannot travel with more, or with very little more rapidity, than they will move, & therefore it is certainly essential, that the Troops which are to defend Baltimore, shall be encamped on the contemplated points of attack. If, however, an intermediate point between Baltimore & Washington, continue to be preferred; the Committee very respectfully solicit, that this encampment, may be in the vicinity of Baltimore, or, at all events, not more remote therefrom, than Elk Ridge landing.
        The Sub Committee believe, that the efficacious means so promptly furnished by the Committee of Vigilance & Safety, on the requisition of the Commanding General, have, under God, contributed very essentially to the repulse of the Enemy, & have thus afforded an Example worthy of the imitation of other Cities, & calculated to inspire a confidence in the good people of the United States, of great value & importance. To enable the Citizens of Baltimore, to continue their exertions, with like hopes of success, the Sub Committee confidently ask for such aid from their Government as is herein applied for.
        If the Government accept of the loan now offered, the Sub Committee are prepared to make the necessary arrangements with the proper authority, & to place the same at the disposal of Government. All which is respectfully submitted
        
          J A BuchananWm. LormanHenry Payson
        
      